Title: From James Madison to Thomas Jefferson, 13 January 1809
From: Madison, James
To: Jefferson, Thomas



13 January 1809

(1)  placed us under that national Govt. which constitutes the safety of every part, by uniting for its protection the strength of the whole
(2)  with indifference
(3)  & to enervate a resistance to their oppressions
(4)  propagated
(5)  into any course that would eventually make them subservient to foreign views equally adverse to the political strength and commercial importance of their own Country.
(6)  of transporting & exchanging it
(7)  As sacrifices in so peculiar a situation, can be made to do, and that a greater insult could not have been offered to an honorable State, than by propositions so unworthy of the tenor of its former history, so subversive of its essential interests & future happiness.
